Citation Nr: 1711940	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia and a personality disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2015, this matter was last before the Board.  At that time, the Board denied the claim of entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia and a personality disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, based on a Joint Motion for Remand (joint motion), the Court vacated the Board's November 2015 decision pertaining to the claim on appeal, and remanded this claim to the Board for additional proceedings.

Following certification of this appeal to the Board, the Veteran submitted a private medical opinion dated in December 2016 from Dr. M.  The Agency of Original Jurisdiction (AOJ) has yet to initially review this evidence.  However the Veteran has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  It has been shown by competent and probative evidence to at least equipoise that the Veteran incurred paranoid schizophrenia in service.

2.  Personality disorders are not diseases or injuries subject to VA compensation benefits within the meaning of applicable law.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for paranoid schizophrenia is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  A personality disorder is not a disability for which VA compensation may be awarded.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 4.9, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

VA's duties to notify and assist are not applicable where further assistance would not aid the Veteran in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance if no reasonable possibility exists that such assistance would aid in substantiating the claim).

As discussed in the decision below, resolution of the claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to service connection for a personality disorder.  Therefore, VA's duties to notify and assist are inapplicable because the appeal involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes psychosis.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).


For a chronic diseases such as psychoses, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) .

Service connection may also be established for a psychosis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that service connection is warranted for schizophrenia.  At his May 2013 Board hearing, he testified that he had a nervous breakdown in service, and he felt that the problems he had in service continued after service until then.


Review of the Veteran's service treatment records documents that in late July 1968 he was seen at the dispensary after a violent episode where he tore up his barracks, throwing several foot lockers and breaking several windows.  Acute psychiatric illness was assessed, and the note reflects "no apparent alcoholic odor" on the Veteran at that time.  After further hospital observation, no diagnosis was found.  

Subsequently, in October 1969, the Veteran requested to see a psychiatrist twice.  The October 4, 1969 clinician indicated that the Veteran had a prior acute situational reaction; however, there are no additional service treatment records reflecting further psychiatric treatment or diagnoses.

Following service, clinical evidence reflects hospitalization in March 1972.  At that time, the Veteran was admitted for treatment at a private facility after he attempted to burn down his home during a violent episode.  Chronic paranoid schizophrenia was assessed.  

A May 1972 VA hospitalization record documents that the Veteran was admitted at that time for about 3 weeks of treatment.  It was noted at that time that the Veteran had become violent after smoking marijuana for several days.  An initial diagnosis of "schizophrenia personality and disorder" was assessed, but later changed to schizoid personality with acute psychotic episode secondary to drugs.  

Following the May 1972 hospitalization, the Veteran was hospitalized several times for schizophrenia.  A July 1975 treatment record from the Marion County General Hospital, written by Dr. R., reflects continued assessment of schizophrenia, with the doctor noting that the first episode of schizophrenia was in the Army in 1969.  The Veteran's attorney points to this as particularly relevant evidence, as noted in the joint motion.  Subsequent records document continued treatment for schizophrenia.  

In January 1979, the Veteran received a VA examination.  At that time, examination resulted in diagnosis of chronic, recurrent, atypical psychosis.  The examination report reflects the episode of violence in July 1968, with the examiner noting that the Veteran was hospitalized for 2 weeks at that time.  Following service, the examiner documented a history of approximately 15 hospitalizations for psychiatric treatment.  The Veteran's degree of psychiatric impairment was severe at this time.

Of record is a transcript of a statement from Dr. I. dated in September 1998.  The transcript reflects that Dr. I treated the Veteran in the 1970s, and concluded that the Veteran's schizophrenia began in service, noting the history of the violent episode in the barracks in July 1968.  Dr. I. also explained, that the Veteran was at the appropriate age at the time of this incident to begin experiencing symptoms of schizophrenia.  

Also of record is an April 1999 VA opinion.  The opinion notes an apparent history of behavioral problems prior to service, with the Veteran having been expelled from school following evaluation by a pediatrician.  The opinion states that the Veteran had no psychotic symptoms in service.  The examiner found that the Veteran did not manifest schizophrenia in service, and attributed the barracks outburst to behavioral problems.  

The Veteran was afforded a VA psychological examination in September 2013, with continued assessment of schizophrenia.  The VA examiner concluded that the disability did not first have onset in service and was not otherwise related thereto.  His rationale included that records indicated the Veteran first received treatment for schizophrenia after service, and the Veteran displayed behavioral/emotional/mental health concerns prior to service. Although the examiner indicated he reviewed the claims file, it was unclear if the examiner reviewed the Veteran's complaints and diagnoses as noted in the service treatment records.  

The Veteran's representative contended that the September 2013 VA examination was inadequate regarding the review of service treatment records.  See June 2014 Appellant Brief.  The claim was remanded in August 2014 for a new VA examination.  

The Veteran was afforded another VA opinion December 2014.  Although the report was signed by the psychologist, L.W., it was noted that two examiners, a psychiatrist and a psychologist rendered opinions after both reviewed the claims file.  The opinion states that the date of onset of the Veteran's schizophrenia was less likely than not while on active duty, nothing that there were no early manifestations of schizophrenia on active duty.  According to examination report, the medical literature indicated that schizophrenia is a mental health disorder with a strong genetic etiology, and numerous other environmental factors were shown to be correlated with the development of the disorder in individuals with genetic risk factors.  Some of these factors included pre-natal influences such as malnutrition and maternal illness during pregnancy and early developmental factors such as exposure to stress during childhood.  She also noted that the medical literature suggested that use of cannabis may be associated with onset of psychotic symptoms in individuals already at risk for the development of schizophrenia.  In summary, it was noted that schizophrenia etiology was strongly genetic, with numerous other environmental factors also playing a role, with the precise etiology for any particular individual undeterminable.

The report includes discussion of the Veteran's history dating back to February 1961, when records indicate that the Veteran was referred for evaluation following frequent temper outbursts and provocative behavior at school.  The examiner noted the Veteran's in-service hospitalization in July 1968, the Article 15 in August 1968, and normal separation examination in June 1969.  The examiner concluded that the Veteran had documented pre-military behavioral problems, including frequent temper outbursts and provocative behaviors.  She noted that the Veteran was presumed medically sound on his entrance exanimation, and that while on active duty, he exhibited apparently similar inappropriate behaviors.  This behavior, she stated, was most consistent with his pre-military behaviors.  The examiner noted that documentation of any mental health problems was not found in the Veteran's service medical records (except for complaints related to leave in 1969 as described below).  She noted that the separation examination report did not document any psychiatric illness, and concluded that there was no indication of a psychiatric condition at time of discharge.  She noted also that the Veteran denied mental health problems at discharge, and noted his health to be "excellent."  She highlighted also that the Veteran completed a health exam on November 14, 1969, shortly after discharge on which he documented that his behaviors that resulted in two-day observation in Germany took place while he was drunk.  Thus, the examiner concluded that the Veteran's July 1968 behavior was highly consistent with his pre-military temper outbursts and did not indicate a psychotic process or prodromal condition, noting that the Veteran later attributed his behavior to being drunk.

Regarding whether the Veteran's current schizophrenia was related to symptoms and signs that may have occurred within one year of his service separation in October 1969, the 2014 VA examiner stated that the date of onset of the Veteran's schizophrenia was less likely than not within one year of his separation from service in October 1969.  She noted that the first hospitalization and first diagnosis appeared to have been in March 1972.  After recounting the evaluations and statements by the Veteran between 1969 and 1980, the examiner determined that all available written medical evidence, including the Veteran's own written statements at times when his statements were not in the context of motivations for secondary gain, indicated that he was first diagnosed and hospitalized in March 1972, with some of the Veteran's other statements indicating he was first bothered by symptoms in 1971.  In any event, she noted that both dates were well after a year following the date of discharge.

Lastly, the examiner stated that the antisocial personality disorder was not caused by, temporarily exacerbated by, or permanently aggravated beyond its natural course by his military service in general or any superimposed disease or injury during service.  She reasoned that the only documented negative or unfavorable event during service for this Veteran appears to be that he was not granted his desired leave and that such an event would not exacerbate a personality disorder or permanently aggravate a personality disorder beyond its natural progression because personality disorders are not caused by a particular event that occurs during adulthood or even by a particular event that occurs during childhood or adolescence.  According to the examiner, by DSM-IV and DSM-5 definition, personality disorders are first evident in adolescence and do not develop in adulthood due to a particular event.  She opined that the Veteran's pattern of behavioral problems, indicative of personality disorder, was evident in childhood and adolescence as evidenced by the mental health services he received prior to the military.  In addition, she noted that the Veteran's military service records are silent for any traumatic events or any particularly difficult circumstances.  In summary, she noted that the current examiners were unable to find any military events that would exacerbate or permanently aggravate a personality disorder.

In support of substantiating his claim, the Veteran' s attorney submitted a private medical opinion from. Dr. M. dated in December 2016.  In summary, the opinion relates the onset of the Veteran's schizophrenia to service.  A rationale for the conclusions is provided.  The opinion discusses the service and post service evidence and outlines the findings of the various VA examinations.   In each case, Dr. M. found each opinion unreliable for various reasons.  Pertinently, Dr. M. explained that the onset of the Veteran's schizophrenia was at least as likely not in service.  He found that the Veteran did not have any substance abuse disorders, despite the indications of marijuana and alcohol use.  With respect to pre-service fighting behavior, Dr. M. explained that this was not a hallmark of schizophrenia.  Dr. M. concluded schizophrenia was at least as likely as not incurred in service.  Dr. M. explained that the Veteran's schizophrenia manifested by persistent paranoid and persecutorial delusions in service, and that these manifestations had persisted in-line with the current assessment of schizophrenia.  

In resolving any doubt in the Veteran's favor, the Board concludes that entitlement to service connection for paranoid schizophrenia is warranted.  Here, following numerous VA examinations and adjudications the main question is whether schizophrenia first manifested in service, particularly evidenced by the July 1969 barracks incident and hospitalization.  Several VA examinations have found it less likely than not that this was the case, first placing the incurrence of schizophrenia outside of service, and the first post-service year.  However, the Board must note that schizophrenia was first formally assessed in 1972, or about 3 years following discharge, and that chronic schizophrenia has remained a clinical diagnosis since then.  Opinions of Dr. R. and Dr. I. place the onset of schizophrenia in service.  Likewise, the recent opinion of Dr. M. concludes the same.  Thus, entitlement to service connection for paranoid schizophrenia is granted.  Gilbert, supra.

To the extent that the Veteran appeals the denial of service connection for a personality disorder, personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection).

The Board notes, however, that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder. 38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App. 240.  In the instant case, as service connection for paranoid schizophrenia has been awarded, no further discussion on this matter is necessary.

Accordingly, the Board finds that service connection for a personality disorder is not warranted, and the appeal must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430 (1994).


ORDER

Entitlement to service connection for paranoid schizophrenia is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a personality disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


